Citation Nr: 0521430	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-18 9224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
complications of amputation, secondary to exposure to 
herbicides.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, Puerto 
Rico, that denied service connection for diabetes mellitus 
with complications of amputation, secondary to exposure to 
herbicides.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

The veteran claims that he is entitled to service connection 
for diabetes mellitus as a result of exposure to herbicides 
in Vietnam.  He also claims he is entitled to service 
connection for diabetes-related amputations.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  A veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for listed 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within specified periods.  This includes 
Type II diabetes mellitus (adult onset diabetes), if manifest 
to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2004).  This presumption of service connection may 
be rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).

The veteran served on active duty from June 1968 to December 
1970, including service in Vietnam during the Vietnam War 
from April 1969 to December 1970.  He is therefore presumed 
to have been exposed to herbicides (e.g. Agent Orange) during 
his Vietnam service.

Diabetes mellitus was not shown during the veteran's period 
of service or for many years later.  Medical evidence, 
including private and VA treatment records, shows that he has 
been diagnosed with diabetes mellitus, and that the disease 
has manifested to a compensable degree.

The Board notes, however, that it is unclear from a review of 
the record whether the veteran has diabetes mellitus Type I 
or Type II, and consequently, whether he is entitled to 
presumptive service connection for diabetes mellitus as a 
result of exposure to herbicides.  The majority of the 
veteran's medical records state simply that he has "diabetes 
mellitus."  It appears that upon VA examination in July 
2001, the veteran was diagnosed with Type I diabetes 
mellitus, per his history.  The report of examination notes 
that a private physician diagnosed the veteran with Type I 
diabetes in approximately 1980, at the age of 30; however, no 
record of such diagnosis is contained in the claims folder.  
The Board notes that transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber is a medical professional.  See Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).  

Private hospitalization records from March 1985 show a 
diagnosis of diabetes mellitus, Type II, uncontrolled.  
Similarly, VA records dated in April and July 2004 show 
diagnoses of "diabetes mellitus without complications, type 
II."  Due to the apparent discrepancy in diagnoses, the 
Board finds that the veteran must undergo an additional 
examination so that an accurate diagnosis may be made.  

Accordingly, this matter is REMANDED for the following:

1.  Schedule the veteran for an 
examination by an appropriate medical 
specialist who has not previously 
examined the veteran for an opinion as 
to whether the veteran's diabetes 
mellitus diagnosis is more accurately 
classified as Type I or Type II 
diabetes mellitus.  The claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner should 
provide a complete rationale for any 
opinion given and should reconcile the 
opinion with the other medical evidence 
of record.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for diabetes 
mellitus with complications of 
amputation, secondary to exposure to 
herbicides.  If further action remains 
adverse to the veteran, provide the 
veteran and any representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Harvey Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




